Appeal by employer and insurance carrier from an award in claimant’s favor. On August 27, 1944, claimant became disabled from pulmonary tuberculosis, which the board found was due to the nature of her employment. The board found that prior to the date of claimant’s disablement the employer also engaged a switchboard operator who was suffering from tuberculosis and that claimant was required to perform the duties of the switchboard operator at times and came in close contact with the mouthpiece *1043and other equipment of the switchboard. Thé board also found that while engaged in the regular course of her employment she became disabled and was compelled to cease work, and that she contracted tuberculosis due entirely to the nature of her employment. The evidence sustains the findings. Award affirmed,'with costs to the Workmen’s Compensation Board. All concur. [See 272 App. Div. 844.]